DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed July 8, 2021 has been entered.  Claims 1-3 and 7-19 remain pending in the application.  Applicant’s amendments have overcome the 112(b) rejections for claims 2 and 9 previously set forth in the Non-Final Office Action mailed April 8, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 7-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 
Claim 1 recites the limitation “a stepped pin including a disk-shaped end section moveable disposed within the oblong hole of the bracket plate.”  Drawing Figure 5 shows the stepped pin 12 has a shaft portion that extends from the disk end section 13 and it is the shaft portion that is within the oblong hole 18.  The disk end section is actually outside the oblong hole. 
Claim 1 recites the limitation “wherein a first air gap is arranged between the disk-shaped end section of the stepped pin and the bracket plate to completely space the disk-shaped end section of the stepped pin from the bracket plate.”  The specification defines the first air gap as 17 and located between the bracket plate 5 and the sleeve 16.  It is not as claimed.
For purposes of examination, the claim will be interpreted as follows:
-A striker unit for a motor vehicle, comprising: 
a base plate that can be connected to a body part of the motor vehicle; 
a retaining bracket; 
a bracket plate for mounting the retaining bracket, the bracket plate including an oblong hole; 
an elastic element that is arranged between the base plate and the bracket plate; 
a stepped pin including a disk-shaped end section and a shaft portion extending from the dish-shaped end section that is moveable disposed within the oblong hole of the bracket plate; and 
a sleeve surrounding a portion of the stepped pin, 
wherein the bracket plate can be connected to the base plate by means of the elastic element through a first positive locking connection to one another, wherein the base plate and the bracket plate can additionally be connected to one another through a second positive locking connection, the second positive locking connection implemented by the stepped pin and the sleeve, and 
an air gap is arranged between the disk-shaped end section of the stepped pin and the bracket plate to completely space the disk-shaped end section of the stepped pin from the bracket plate.-.
Regarding claims 2-3, 7-9, and 11-17, they are rejected due to their pendency on claim 1.
Regarding claim 10, 
Claim 10 recites the limitation “wherein a second air gap is arranged between the bracket plate and the sleeve.”  The specification defines the second air gap as 19 and located between the disk-shaped end section 13 and the bracket plate 5.  It is not as claimed.
For purposes of examination, the claim will be interpreted as follows:
-wherein another 
Allowable Subject Matter
Claims 1-3 and 7-19 are allowed.
Claim 1 is allowed as interpreted above.
Claims 2-3 and 7-19 are allowed because of their pendency on claim 1.
Response to Arguments
Applicant’s arguments, see page 7, lines 15-16 and page 10, lines 6-9, filed July 8, 2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A. Tullia is (571)272-6434.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/CARLOS LUGO/Primary Examiner, Art Unit 3675